Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Applicant’s election of the following species in response to restriction requirement mailed on 02/18/2021 is acknowledged:

    PNG
    media_image1.png
    119
    689
    media_image1.png
    Greyscale

Since Applicant did not traverse the restriction/election requirements, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicants preserve their right to file a divisional on the non-elected subject matter.
Therefore, claims 72-102 are examined on merits in this office action to the extent that they encompass the elected invention. 

Claim Objections
Claims 83 and 84 are objected to because of the following informalities: directly and indirectly dependent on cancelled claim 71.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 72-102 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 72, 85 and 94 recites “CP1 is present and is a polycyclic repeat unit” but however the claim also provides that “a” can be independently 0 and thus it is unclear as to how CP1 can be present when a is 0.
Claims 72, 85 and 94, recites “a sensor biomolecule covalently linked to a light harvesting water soluble multichromophore via a bioconjugation site” in lines 2-3 and also recites “CP3 is an aromatic repeat unit comprising a bioconjugation functional group capable of covalently linking to a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 72-102 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 136~), 70 USPQ2d 1827, 1834 (Fed. Cir. 2004).
As claimed in claims 72 and 94, m can be 2 and n can be 0 (which gives m+n>1), a can be 1, b can be 1 and c can be 0 (which gives a+b+c>1) wherein CP1 is a polycyclic aromatic such as fluorene and CP2 is an aromatic repeat unit such a fluorene (se paragraph 29 of the specification) and in that situation, the compound reads on polyfluorene linked to each other at various orientations. As claimed in claim 72 and 94, m can be 1 and n can be 1, a can be 1, b can be 1 and c can be 0 (which gives a+b+c>1) wherein CP1 is a polycyclic aromatic such as fluorene and CP2 is an aromatic repeat unit such a fluorene (se paragraph 29 of the specification). In both the 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. Similarly, the scope of the claims allow substituted fluorenes (see claim 75 and 76) linked through the substitutions groups in any orientations and linkages of other groups as encompassed by aromatic repeat, as for example, naphthalene, thiophene, anthracene, furan, pyridine, oxazole be linked to fluorene unit in any orientations. As claimed, CP3 can be 0 (when c is 0) and the sensor biomolecule can be linked to the any of CP1 or CP2 as the CP3 can be absent (when c is 0) and since the sensor biomolecule has not been recited as linked through the bioconjugation site.
However, throughout the specification, the example and guidance is limited to benzene and fluorene and the examples and guidance for the linkage is limited to certain orientation. Even for benzene and/or fluorene, there is no guidance for linkages in all orientations as described above and there is no guidance in the specification as to how the different linkages (different orientations) can be achieved to obtain different species of the compounds as claimed having different orientations. 
The MPEP states that the purpose of written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the the method of making the claimed invention." See MPEP § 2163. Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date. In re Glass, 492 F.2d 1228, 181 USPQ 31 (CCPA 1974). Examples and description should be of sufficient scope as to justify the scope of the claims. Markush claims must be provided with support in the disclosure for each member of the Markush group. Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula. In chemical cases, varying degrees of specificity are required. A disclosure involving a new chemical compound or composition must teach persons skilled in the art how to make the compound or composition. See MPEP § 608.01. 
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  The court indicated that although applicants are not required to disclose every species encompassed by a the description of a genus is achieved by the recitation of a representative number of molecules falling within the scope of the claimed genus. Therefore, the disclosure of only a very limited number of compounds (with limited number of certain oriented linkages) from the enormous number of compounds that may be encompassed by the genus as claimed cannot be a representative number of all the unlimited number of structurally divergent and dissimilar compounds as encompassed by the scope of the claims.
If the genus has substantial variance, the disclosure must describe a sufficient number of species to reflect the variation within that genus. See MPEP 2163. Although the MPEP does not specifically define what constitutes a representative number of species, the courts have indicated what does not constitute the same. See, e.g.., In re Gostelli, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989), holding that the disclosure of two chemical compounds within a subgenus did not adequately describe such subgenus. 
Accordingly, it is deemed that the specification fails to provide adequate written description and clear guidance for compounds encompassed by the scope (linkage of fluorenes and aromatic repeat in any orientations and through substitution groups) of the compounds as claimed and does not reasonable convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 72-80, 83-99, and 102 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated An et al (Macromolecular Rapid Communication 2006).
As claimed in claim 72 and 94, m can be 2 and n can be 0, a can be 1, b can be 1 and c can be 0 (which gives a+b+c>1) wherein CP1 is a polycyclic aromatic such as fluorene and CP2 is an aromatic repeat unit such a fluorene (se paragraph 29 of the specification) and in that situation, the compound reads on polyfluorene linked to each other at various orientations and a sensor biomolecule attached covalently attached to the structure. As claimed in claim 72 and 94, m can be 1 and n can be 1, a can be 1, b can be 1 and c can be 0 (which gives a+b+c>1) wherein CP1 is a polycyclic aromatic such as fluorene and CP2 is an aromatic repeat unit such a fluorene (se paragraph 29 of the specification) and in that situation, the compound reads on polyfluorene linked to each other at various orientations and a sensor biomolecule attached covalently attached to the structure. As claimed in claim 72 and 94, m can be 1 and n can be 1, a can be 1, b can be 0 and c can be 1 wherein CP1 is a polycyclic aromatic such as fluorene and CP3 is an aromatic repeat unit such a fluorene (se paragraph 29 of the specification) and in that situation, the compound reads on polyfluorene linked to each other at various orientations and a sensor biomolecule attached covalently attached to the structure.
In regards to claims 72-74, 80, 85-87, 94-96, and 99, An discloses water soluble multichromophore comprising the structure 

    PNG
    media_image3.png
    227
    440
    media_image3.png
    Greyscale
 and the structure reads on the structure of claim 72 when CP1, CP2 and/or CP3 are fluorene.
In regards to claims 75-76, 88-89, and 97-98, fluorene can be considered as bridged biphenyl bridged by a CH2 group.
In regards to claims 77-78 and 90-91, as disclosed above the compound does not disclose as having any charge and thus comprises substitution with charged neutral water-soluble group.
In regards to claims 79, and 92, the compound as disclosed comprises sulfonate alkoxy salt.
In regards to claims 80 and 99, the structure as disclosed above comprises a biotin is linked through a linker at a site which is considered at the bioconjugation site and biotin can be considered as an affinity ligand having affinity to avidin.
In regards to claims 83, 93 and 102, Ann discloses linking chemistry involving N-hydroxysuccinimide (Scheme 2).
In regards to claim 84, as disclosed above the light harvesting multichromophore further comprises the structure 
    PNG
    media_image4.png
    104
    63
    media_image4.png
    Greyscale
, which reads on the structure as claimed in 
Therefore, the reference is deemed to anticipate the cited claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 72-102 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over An et al (Macromolecular Rapid Communication 2006).
An has been applied above anticipating multichromophore-biomolecule conjugate as claimed in claims 72-80, 83-99, and 102.
An, as disclosed above, discloses affinity ligand biotin but does not disclose other affinity ligands as claimed in claims 81-82 and 100-101.
However, one of ordinary skilled in the art can easily envisage can easily envisage various other affinity ligands in place of biotin with the expectation of expanding the arsenal of affinity ligands/binding partners in the conjugate of An for detection of various analytes with a reasonable expectation of success. Since antibody is a common and widely used affinity ligands for various analytes, one of ordinary skilled in the art would obviously consider antibody as affinity ligand.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 72-102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.10859578. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds of claims 72-94 are either fully disclosed or would be obvious based on various values of the integers of a, b, c, m and n from the various selections CP1, CP2, CP3 and aromatic repeat as claimed.
Claims 72-102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No.9,383,353 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds of claims 72-94 are either fully disclosed or would be obvious based on various values of the integers of a, b, c, m and n from the various selections CP1, CP2, CP3 and aromatic repeat as claimed.
Claims 72-102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No.8,158,444 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the .
Claims 72-102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 15-35 of U.S. Patent No.8,354,239 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds of claims 72-94 are either fully disclosed or would be obvious based on various values of the integers of a, b, c, m and n from the various selections CP1, CP2, CP3 and aromatic repeat as claimed.
Claims 72-102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No.8,802,450 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of compounds of claims 72-94 are either fully disclosed or would be obvious based on various disclosures in claims 1-9 of US patent ‘405.
Claims 72-102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No.8,455,613 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations compounds of claims 72-94 are either fully disclosed or would be obvious based on various disclosures of signaling chromophore and sensor biomolecule (e.g. antibody) throughout the cited claims.
Claims 72-102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No.8,362,193 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the .
Claims 72-102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No.9,139,869 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds of claims 72-94 are either fully disclosed or would be obvious based on various disclosures of signaling chromophore and sensor biomolecule (e.g. antibody) throughout the cited claims.
Claims 72-102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No.10,126,302 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds of claims 72-94 are either fully disclosed or would be obvious based on various disclosures of signaling chromophore and bioconjugation site disclosed throughout the cited claims. The claims of the US patent disclose multichromophe comprising substituted fluorene coupled to signaling chromophore linked to aromatic repeat (as for example, benzene, oxadiazole) wherein the multichromophore is substituted with a plurality of charged neutral water soluble group and the multichromophore comprises a bioconjugation site. Although the biomolecule has not been disclosed as conjugated to the multichromophore, one of ordinary skilled in the art can easily envisage conjugating various biomolecules including antibody at the bioconjugation site with the expectation of providing the mulchromophore useful for various detection method with a reasonable expectation of success. 
Claims 72-102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US patent 10,641,777. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds of claims 72-94 are either fully disclosed or would be obvious based on various disclosures of signaling chromophore and sensor biomolecule (e.g. antibody) throughout the cited claims of US application ‘969
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641